Citation Nr: 1741003	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder multiple subluxation disability, status post open left shoulder surgery.  

2.  Entitlement to an initial compensable disability rating for a left shoulder scar, status post open left shoulder surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1974 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008, April 2009, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington, and Portland, Oregon.  The case was transferred to the Portland, Oregon RO which forwarded the Veteran's appeal to the Board.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  

In May 2016 the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In August 2016 the claims were remanded to the RO for further development.  The RO has now returned the claims to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's left shoulder multiple subluxation disability, status post open left shoulder surgery, was manifested by pain, weakness, and restricted range of motion, with range of motion more nearly approximating shoulder level.  

2.  The Veteran underwent right shoulder surgery in November 2008.  He was assigned a temporary total rating based on the need for convalescence for the period from November 18, 2008 to January 31, 2009.  

3.  The Veteran's left shoulder scar is stable and not painful, and covers an area measuring approximately 2.1 square centimeters.  

4.  The Veteran is right handed.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for the Veteran's left shoulder multiple subluxation disability, status post open left shoulder surgery, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201-5202 (2016).  

2.  The criteria for a compensable rating for a left shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the RO decisions in letters dated April 2008 and April 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the August 2016 Board remand, the Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to his left shoulder disability and related scar.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the RO obtained recent treatment records since the remand, and provided a supplemental statement of the case (SSOC) with updated regulations pertaining to scars promulgated since the Veteran's claim was filed.  The Board finds that the RO has substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
 § 4.40.  

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary, and the analysis below will focus on whether the Veteran meets the criteria for a higher rating for his left shoulder disability.  

a.  Left shoulder multiple subluxation disability, status post open left shoulder surgery

Upon review of the medical evidence of record, the Board finds that a disability rating in excess of 20 percent for left shoulder multiple subluxation disability, status post open left shoulder surgery, is not warranted.

The Board notes that the Veteran's service-connected left shoulder disability is rated under Diagnostic Code (DC) 5201, limitation of motion, with reference to DC 5202, impairment of the humerus.  

The Veteran has been service connected for his left shoulder disability since 1976 at a rating of 20 percent except when he had surgery in November 2008 at which point he was granted a temporary increase to 100 percent for recovery.  The temporary increase ended January 31, 2009.  The recent rating decisions have continued the 20 percent rating for his left shoulder disability.  

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

Although the Veteran's service-connected left shoulder disability is rated under Diagnostic Code 5201, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  However, as there is no evidence of malunion, nonunion, loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus per the August 2016 VA examination, the DCs pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.  

At a May 2010 VA examination, the Veteran's range of motion was measured as forward flexion to 76 degrees, abduction to 69 degrees, external rotation to 50 degrees, and internal rotation to 42 degrees, with pain to all degrees on all motions.  The Veteran was noted to be right hand dominant.  

The Veteran has reported that he has experienced pain since he injured his left shoulder in service.  At the May 2016 hearing, the Veteran reported that he has difficulty with actions such as driving a vehicle, buttoning shirts, and threading a belt.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to conditions such as pain or limitation of motion, but not to make diagnoses or to determine the etiology of disabilities.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the results of the VA examiners to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

On VA examination in August 2016, the Veteran reported that since left shoulder surgery in November 2008, he has not experienced any more subluxations, but generally feels his shoulder is unstable.  The Veteran also reported that the shoulder is painful and makes it difficult for him to get a lot of sleep.  The examiner measured the range of motion of both shoulders.  For the Veteran's left shoulder, forward flexion was to 110 degrees, abduction was to 100 degrees, external rotation was to 60 degrees, and internal rotation was to 50 degrees.  There was no additional limitation of motion on repetitive use.  The examiner noted objective evidence of pain on all facets of range of motion testing for the left shoulder.  Motor strength was 5/5.  The examiner diagnosed left glenohumeral joint instability, status open capsulorraphy.  The examiner noted that the Veteran's left shoulder disability would not prevent sedentary employment, gainful employment, or employment with loose supervision or little public interaction.  A reasonable accommodation may only be required for lifting or reaching above chest level, behind him, to torque or to push, pull, lift, or carry, over 20 pounds with the left arm.  The examiner noted that the passive range of motion matched the active range of motion, but to avoid further injury to the Veteran's shoulder, the test for weight bearing was limited.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's left shoulder subluxation disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes that he has had limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination that results in additional limitation of motion to the degree that would warrant an increased rating.  

Considering the overall disability picture for this period, the evidence does not support an assignment in excess of a 20 percent evaluation for the Veteran's left shoulder disability.  38 C.F.R. § 4.118, DC 5201 (2016).  The preponderance of the evidence is against an evaluation in excess of 20 percent, as the evidence does not more nearly reflect arm motion limited to 25 degrees from the side for the non-dominant left arm, which would warrant a 30 percent rating.  The most recent VA examination shows forward flexion of the left arm to 110 degrees, which is slightly above shoulder level.  Additionally, there was no evidence of left shoulder ankylosis or nonunion, fibrous union, or loss of the head of the humerus, or recurring dislocation at the scapulohumeral joint.  Therefore, entitlement to a disability rating in excess of 20 percent for left shoulder multiple subluxation disability, status post open left shoulder surgery, is denied.  

	b.  Left shoulder scar 

Upon review of the medical evidence of record, the Board finds that a compensable disability rating for a left shoulder scar is not warranted.

In the August 2016 Board remand, the Veteran's scar was noted as being service-connected in conjunction with his November 2008 left shoulder open surgery.  The regulations pertaining to rating scar disabilities were amended prior to the Veteran's surgery.  Therefore, the Veteran's scar will be evaluated under the new version of the regulations.  See 73 Fed.Reg. 54708-01 (Sept. 23, 2008).  

Effective October 23, 2008, scars are evaluated under 38 C.F.R. § 4.118, DC 7800-7805 (2016).  

Diagnostic Code 7800 requires involvement of the head, face, or neck.  

Diagnostic Code 7801 applies to scars, other than head, face, or neck, that are deep and nonlinear and provides for a 10 percent rating where the scars have an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  

Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.).  

The Rating Schedule no longer includes a Diagnostic Code 7803.  

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four such scars.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7805 applies to limitation of function of the affected part and specifically provides: "Evaluate any disabling effect(s) not considered in rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code." Id.

In the May 2010 VA examination, the examiner noted that the Veteran's left shoulder scar measured approximately 7 centimeters by 0.2 centimeters, about 1.4 centimeters square.  The examiner noted the scar is linear, superficial, not painful on touch, and not disfiguring.  

In the August 2016 VA examination, the examiner noted that the Veteran's scar is neither unstable nor painful, and is not located on the head, face, or neck.  The scar does not result in disfigurement of the head, face, or neck, or result in limitation of function.  The examiner noted that the Veteran's left shoulder scar is linear, not deep, and measured approximately 6.5 centimeters by 0.3 centimeters, about 1.95 centimeters square.  

The Veteran has one scar that does not affect his head, face, or neck, so DC 7800 is inapplicable.  The Veteran's scar is superficial and linear, so DCs 7801 and 7802 are inapplicable.  The scar is not unstable or painful, so DC 7804 is inapplicable.  With respect to DC 7805 (allowing ratings under other diagnostic codes for functional limitations due to scars), no separate rating for limitation of motion is warranted on the medical evidence of record as the examiner in August 2016 noted that there is no limitation of function resulting from the scar.  

The weight of the evidence shows that the Veteran's scar warrants a noncompensable rating.  38 C.F.R. § 4.118, DC 7805 (2016).  Therefore, entitlement to an initial compensable rating for a left shoulder scar, post left shoulder open surgery, is denied.  


ORDER

Entitlement to a rating in excess of 20 percent for left shoulder multiple subluxation disability, status post open left shoulder surgery, is denied.  

Entitlement to an initial compensable disability rating for a left shoulder scar, status post open left shoulder surgery is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


